Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive.
In Remarks, p. 11, Applicant contends: 
It is respectfully submitted Xu fails to disclose, teach, or otherwise suggest the subject matter recited by amended Claim 21 and that one skilled in the art would not modify Xu to arrive at the claimed subject matter recited by amended Claim 21 absent benefit of impermissible hindsight reconstruction.

Examiner’s response:
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Objections
Claim(s) 21 is/are objected to because of the following informalities: it appears that “wherein case data” in line 5 should read “wherein the case data” (with emphasis underlined). Appropriate correction is required. In addition, claim(s) 28, 32 is/are objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 2-3, 5, 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the limitation “the respective label” in line 14. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, “a respective label” is used. In addition, claim(s) 28, 32 is/are rejected for the same reason.
Claims 2 recites the limitation “the respective articles” in line 4. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, “respective articles” is used. In addition, claim(s) 5, 29, 31 is/are rejected for the same reason.
Claims 21, 2, 5, 28-29, 31-32 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3, 22-27, 30 are rejected at least based on their direct and/or indirect dependency from independent claims 21, 28, 32. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 3, 24-26, 28, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1)

Regarding claim 21
Xu teaches 
A method for recommending articles during a session between a client and an agent, the method comprising: 
receiving, at a server of an enterprise network cloud, a request related to a case from the client during the session over a network;
(Xu; [figs 1] “network” and “User System” and “Program Code”; [fig 12]; [pars 31-37] “The environment 10 includes user systems 12, a network 14, a data base system 16 (also referred to herein as a "cloud-based system”) … the environment 10 is an environment in which an on-demand database service exists. An on-demand database service, such as that which can be implemented using the system 16, is a service that is made available to users outside of the enterprise(s) that own, maintain or provide access to the system 16. … The system 16 also implements applications other than, or in addition to, a CRM application. For example, the system 16 can provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. User (or third party developer) applications, which may or may not include CRM, may be supported by the application platform 18. The application platform 18 manages the creation and storage of the applications into one or more database objects and the execution of the applications in one or more virtual machines in the process space of the system 16.” [pars 45-49] “each application server 100 is configured to handle requests for any user associated with any organization that is a tenant of the system 16.”; [par 167] “In some implementations, the user action in block 1202 can be an action to access a feed, for example, by selecting to navigate to the feed or by navigating to a profile page that includes the feed. In some implementations, in response, a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722.”; e.g., “Program Code” with “system 16” and “application” may read on “agent”. In addition, e.g., a time span for interaction may read on “session”.); 

obtaining case data for the case related to the request, wherein case data comprises at least one of a subject and a description of the request; 
(Xu; [figs 12] “ldentify user”, “Identify audiences” and “Resolve scheduling”; [par 129] “an API can allow an application to communicate with another application within the same system (for example, the database system 16). For example, an API can define the permitted interactions of data between an application (for example, the recommendation engine 602) hosted by the database system 16 and another application hosted by the database system 16, for example, a customer relationship management (CRM) application (such as the Salesforce.com SaaS CRM application provided by salesforce.com, inc.) or a social networking application (for example, Chatter®, provided by salesforce.com, inc.).”; [pars 165-167] “the process 1200 begins in block 1202 when a user performs some user action, for example, by clicking or selecting a UI element, entering text, or simply logging into the database system 16. In block 1204, the API 606 (for example, the custom recommendation service 722) detects a triggering event based on the user action, and in block 1206, identifies the user associated with the triggering event. The API 606 (for example, the custom audience service 724) then identifies the audiences to which the user belongs in block 1208. In block 1210, the API 606 (for example, the custom recommendation service 722) resolves any scheduling issues and otherwise ensures that the scheduling settings and policies are identified and complied with. … In some implementations, the user action in block 1202 can be an action to access a feed, for example, by selecting to navigate to the feed or by navigating to a profile page that includes the feed. In some implementations, in response, a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722.”; e.g., “user”, “audiences” and “scheduling” may read on “subject” and “description of the request”.);

identifying, based on the case data, a first pool of articles that are relevant to the request from a knowledge database of the enterprise network cloud; 
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; [pars 35-36] “tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared.”; e.g., “identifies a list of available recommendations” may read on “first pool of articles”.); 

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

identifying a second pool of articles previously used in other cases at the enterprise network cloud [to merge together with the first pool of articles into a merged pool of articles];
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. … For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency.” [pars 35-36] “tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared.”; e.g., “identifies a list of available recommendations’” may read on “second pool of articles”.);

classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases at the enterprise network cloud; 
(Xu; [figs 6-7 and 12]; [pars 165-168] and [pars 169-175] as cited above, [par(s) 49] “system 16 can be a multi-tenant system in which system 16 handles storage of, and access to, different objects, data and applications across disparate users and organizations.” [par(s) 25] “the recommendation platform can provide recommendations for virtually anything that an enterprise may desire to recommend to the target users. In a social networking context, the recommendation platform can enable authorized third parties to customize recommendations to be served to users suggesting other users the users may be interested in following, records the users may be interested in following, groups the users may be interested in subscribing to, or communities the users may be interesting in joining” [par(s) 81-87] “Feed items can include publications such as messages (for example, user-generated textual posts or comments), files (for example, documents, audio data, image data, video data or other data), and "feed-tracked" updates associated with a user, a group or a record (feed-tracked updates are described in greater detail below). … A feed-tracked update can include text generated by the database system in response to the event, to be provided as one or more feed items for possible inclusion in one or more feeds.”; e.g., “generates or identifies a list of available recommendations” and/or “selects at least one recommendation” along with “updates associated with a user, a group or a record” may read on “classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases” since available and/or selected recommendations may correspond to a label. In addition, e.g., “multi-tenant system” and/or “different users” may read on “other cases”.)

ranking the articles in the [merged] pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article; 
(Xu; [figs 6-7] [fig 12] “Render recommendation”; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 also reorders the list of available recommendations such the last-served recommendation is moved to the bottom or lowest level of priority in the priority list and the second highest priority level recommendation becomes the new highest priority level recommendation. In other words, the recommendation engine 602 cycles through the list of available recommendations. In some implementations, the list of available recommendations is reordered at the target audience level. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above).”; e.g., “reorder or reprioritize” may read on “ranking”.).

identifying a recommended article responsive to the request based on the ranking of the articles in the [merged] pool; and 
(Xu; [figs 6-7] [fig 12] “Render recommendation”; [pars 165-168] and [pars 169-175] as cited above; e.g., “selects at least one recommendation” may read on “identifying a recommended article responsive to the request”.).

providing the recommended article to at least one of a user interface associated with the agent and a display associated with an application at a device associated with the client.
(Xu; [figs 3-4 and 12] “Render recommendation”; [pars 165-168] “FIG. 12 shows a flow chart illustrating an example of a process 1200 for serving a recommendation to a user according to some implementations. … The API 606 then serves the recommendation to the user device in block 1222 (for example, the feed recommendation service 726 can serve the recommendation in a feed), where it is then rendered for display in block 1224. In some implementations, the act of a user selecting or accepting the recommendation rendered in block 1224 can cause a state change to the recommendation in the context of the particular user.” [par(s) 88-91] “For example, the database system 16 can generate the interface 300 and transmit it to a user's computer (for example, as an HTML structured document) over one or more networks for rendering by a web browser or other rendering engine executing within the user's computer.”; e.g., figs 3-4 and 12 may read on “application”.).

In the alternative, Liebald can also be interpreted to teach the following limitation:
classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases at the enterprise network cloud; 
(Liebald, [fig(s) 4-6] [par(s) 68-78] “The cluster recommendation module 312 determines a recommendation of a video or a topic for a user, based on the user-cluster profile, and the interactions of other users with the videos. To determine the recommendation of a video to a given user, the cluster recommendation module 312 selects one or more of the clusters identified in the user-cluster profile of the user. Then the module 312 analyzes the access data for the other users who also have the identified cluster(s) in their respective user-cluster profiles. These users are called a user-cluster community. In this fashion, a user is a member of a plurality of user-cluster communities, each community corresponding to one of the clusters in the user's user-cluster profile.”  [par(s) 28] “To determine the topics, the user analysis module 120 queries the user access log 160 and determines 202 videos accessed by the user. This set of videos can be all videos accessed by the user, or just those accessed by the user within a certain time period, such as the previous thirty days.”; e.g., “recommendation of a video or a topic for a user, based on the user-cluster profile, and the interactions of other users with the videos” along with “user access log” may read on “classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu with the classification based on attached articles of Liebald. 
Doing so would lead to providing users effectively and automatically with content that is of interest to the users by updating the user profiles over time.
(Liebald, [col 13, ln 7– col 14, ln 32], “Content hosting services generally attempt to present content that is generally of interest to its users. Some content hosting services allow users to create user profiles that indicate demographic information (e.g., gender, age), as well as areas of interests or content topics. The content hosting service then attempts to use such profiles to select content to provide to the users. However, the users may not be able to articulate all their interests while populating their profile. Additionally, users' interests typically change over time and the users may not update their profiles to reflect these changes”)

In the alternative, Wai can also be interpreted to teach the following limitation:
Wai further teaches 
ranking the articles in the [merged] pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article;
(Wai: [figs 4] “Rank the received set of promotions using the ranking algorithm”; [col 6, ln 13 – col 7, ln 24] “A workflow may include ranking the selected promotions for relevance to the consumer and then ordering the selected promotions based on their respective rankings. In some embodiments, the most highly ranked promotions may be presented to the consumer as featured recommended promotions”; Note that Xu teaches “[ranking] the articles in the [merged] pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald with the ranking of Wai. 
Doing so would lead to increasing promotions and marketing service for consumers based on the recommendation engine. (Wai, col 13, ln 7– col 14, ln 32)

	However, the combination of Xu, Liebald, Wai does not appear to distinctly disclose:
identifying a second pool of articles previously used in other cases at the enterprise network cloud [to merge together with the first pool of articles into a merged pool of articles];
classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases at the enterprise network cloud; 
ranking the articles in the [merged] pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article; 
identifying a recommended article responsive to the request based on the ranking of the articles in the [merged] pool; and 

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

	White teaches
identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database to merge together with the first pool of articles into a merged pool of articles;
(White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] “Based on the input search criteria, list management module 26A again accesses customer profile data 28A, booking data 28B, or both, and identifies customers that satisfy the input search criteria. In response to receiving the different search criteria, user interface modules 27 may present the subsequent user interface and display the previously selected customers as well as the customers that satisfy the different set of search criteria. In the event that the list does not include all the customers which user 18A desires to manage the customer data of user 18A may iteratively append additional customers to the previously selected customers until the list includes all desired customers. In this manner, user 18A may iteratively form a composite list of customers matching different search criteria.”; Note that Xu teaches “identifying a second pool of articles previously used in other cases at the enterprise network cloud [to merge together with the first pool of articles into a merged pool of articles]”.);

classifying articles in the merged pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases at the enterprise network cloud; 
(White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] as cited above; Note that the combination of Xu, Liebald teaches “classifying articles in the [merged] pool of articles to assign labels to a respective article based at least in part on whether the respective article is attached to one of the other cases at the enterprise network cloud”.);

ranking the articles in the merged pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article; 
(White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] as cited above; Note that the combination of Xu, Wai teaches “ranking the articles in the [merged] pool of articles based at least in part on the respective label assigned to the respective article and at least one of usage and content of the respective article”.);

identifying a recommended article responsive to the request based on the ranking of the articles in the merged pool; and 
(White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] as cited above; Note that Xu teaches “identifying a recommended article responsive to the request based on the ranking of the articles in the [merged] pool”.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald and Wai with the dataset merging of White. 
Doing so would lead to improving the final output results by combining different results based on different criteria. (White, col 7, ln 24– col 9, ln 32)

Regarding claim 3, 
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
retrieving, by the agent, the recommended article responsive to the request to send to the client during the session.
(Xu; [figs 6-7]; [fig 12] “Render recommendation”; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “at least one recommendation” may read on “recommended article”.).

Regarding claim 24
The combination of Xu, Liebald, Wai, White teaches claim 21.

identifying the second pool of articles comprises (see the rejections of claim 21)

	Xu further teaches 
communicating with a multi-tenant database about the request, wherein the multitenant database comprises the knowledge database 
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”[par 73] “Some of the disclosed methods, processes, devices, systems and computer-readable storage media described herein can be configured or designed for use in a multi-tenant database environment, such as described above with respect to database system 16.”; e.g., “identifies a list of available recommendations” may read on “articles”.).

Regarding claim 25
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
the application comprises an enterprise application; and
the request comprises a service request for support of the enterprise application.
(Xu; [figs 3-4 and 12] “Render recommendation”; [pars 165-168] “FIG. 12 shows a flow chart illustrating an example of a process 1200 for serving a recommendation to a user according to some implementations. … The API 606 then serves the recommendation to the user device in block 1222 (for example, the feed recommendation service 726 can serve the recommendation in a feed), where it is then rendered for display in block 1224. In some implementations, the act of a user selecting or accepting the recommendation rendered in block 1224 can cause a state change to the recommendation in the context of the particular user. … a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722” [par(s) 88-91] “For example, the database system 16 can generate the interface 300 and transmit it to a user's computer (for example, as an HTML structured document) over one or more networks for rendering by a web browser or other rendering engine executing within the user's computer.”; e.g., figs 3-4 and 12 along with “database system 16 can generate the interface 300 and transmit it to a user's computer” may read on “enterprise application”. In addition, e.g., “recommendation” may read on “support”.)

Regarding claim 26
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
the recommended article comprises an attached article used by another agent to resolve another case.
(Xu, [fig(s) 3-4, 6-7] [par(s) 163-177] “The custom recommendation service 722 uses, or works in conjunction with, the custom audience service 724 to determine the output of the GetRecommendation request. For example, the custom recommendation service 722 also can utilize the GetRecommendationDefinition, GetRecommendationAudience, and GetScheduledRecommendation requests described above. The custom audience service 724 functions to determine which audiences a given user belongs to, for example, using a GetRecommendationAudience request based on the user's unique User ID. In some implementations, the custom recommendation service 724 can work in conjunction with the feed recommendation service 726 to serve a recommendation as a feed item in a feed. … The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. The API 606 then serves the recommendation to the user device in block 1222 (for example, the feed recommendation service 726 can serve the recommendation in a feed), where it is then rendered for display in block 1224. … For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency”; e.g., “Custom Recommendation Service 722”, “Custom Audience Service 724”, “Feed Recommendation Service 726” along with “Recommendation Engine 602” may read on “another agent”.)

Regarding claim 28
The claim is a product claim corresponding to the method claim 21, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Xu teaches computer-readable storage device and processor (fig 1).

Regarding claim 30
The claim is a product claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 32
The claim is a system claim corresponding to the method claim 21, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Xu teaches computer-readable storage device and processor (fig 1).

Claim(s) 2, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Wilson et al. (US 2018/0144268 A1).

Regarding claim 2, 
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
[applying log based validations to] an implicit labeling [to confirm] positive and negative labels assigned to the respective articles of the merged pool of the articles.
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “implicit labeling” and “positive and negative labels assigned to the respective articles of the merged pool of the articles” since available and/or selected recommendations may correspond to a positive label. Note that White teaches “merged pool”.);

However, the combination of Xu, Liebald, Wai, White does not appear to distinctly disclose:
[applying log based validations to] an implicit labeling [to confirm] positive and negative labels assigned to the respective articles of the merged pool of the articles.

Wilson teaches
applying log based validations to an implicit labeling to confirm positive and negative labels assigned to the respective articles of the merged pool of the articles.
(Wilson: [figs 2 and 8]; [pars 54-57] “FIG. 8B is an illustration of an exemplary workflow for using the classification model 820 of FIG. 8A to label content items, in accordance with some embodiments of the present invention. Once the classification model 820 has been trained, and optionally validated using additional labeled validation data, the classification model 820 can be used to assign labels to a set of one or more unlabeled content items 830.”’; [pars 41-44] “. In order to be useful for machine learning purposes, the raw data 210 is converted to featurized data with labels 220 by assigning labels to each content item in raw data 210. The labels may be binary in nature (e.g. “yes” or “no”, or “1” or “0” labels)”; e.g., “labeled validation data” may read on “log based validations”. Note that the combination of Xu, Liebald, Wai, White teaches “[applying log based validations to] an implicit labeling [to confirm] positive and negative labels assigned to the respective articles of the merged pool of the articles”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai and White with the log-based validation of Wilson. 
Doing so would lead to improving the classification model using additional labeled validation data for recommendation system (Wilson, pars 54-57).

Regarding claim 29
The claim is a product claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 5, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Foti et al. (US 2018/0373840 A1).

Regarding claim 5, 
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
applying [natural language processing (NLP)] techniques to classify the articles in the merged pool of articles by analyzing the content of each of the respective articles in the merged pool of articles for comparisons of quality and relevance to the request.
 (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency.”; e.g., “identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “classify”. Furthermore, e.g., “greater probability of being selected by the recommendation engine” may read on “analyzing the content of each of the respective articles in the merged pool of articles for comparisons of quality and relevance to the request”. Note that White teaches “merged pool”.);

However, the combination of Xu, Liebald, Wai, White does not appear to distinctly disclose:
applying [natural language processing (NLP)] techniques to classify the articles in the merged pool of articles by analyzing the content of each of the respective articles in the merged pool of articles for comparisons of quality and relevance to the request.

Foti teaches
applying natural language processing (NLP) techniques to classify the articles in the merged pool of articles by analyzing the content of each of the respective articles in the merged pool of articles for comparisons of quality and relevance to the request 
(Foti; [figs 4-6]; [pars 111-123] “In response to receiving the input question, the next stage of the QA pipeline 400, i.e. the question and topic analysis stage 420, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e. g., names, dates, or any of a plethora of other defined topics. … From the ranked listing of candidate answers, at stage 480, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.”; Note that teaches “applying [natural language processing (NLP)] techniques to classify the articles in the merged pool of articles by analyzing the content of each of the respective articles in the merged pool of articles for comparisons of quality and relevance to the request”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald, Wai, White with the natural language processing of Foti. 
Doing so would lead to improving the feature extraction and feature classification using natural language processing (NLP) techniques for the recommendation system (Foti, pars 111-123).

Regarding claim 31
The claim is a product claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1) further in view of Al-Alami et al. (US 2012/0130910 A1).

Regarding claim 22
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
identifying a third pool of [top] viewed articles from the knowledge database, wherein the merged pool of articles includes the third pool of [top] viewed articles.
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “identifies a list of available recommendations” may read on “articles”. Note that White teaches “merged pool of articles includes the third pool of [top] viewed articles”.);

	However, the combination of Xu, Liebald, Wai, White does not appear to distinctly disclose:
	identifying a third pool of [top] viewed articles from the knowledge database, wherein the merged pool of articles includes the third pool of [top] viewed articles.

	Al-Alami teaches
identifying a third pool of top viewed articles from the knowledge database, wherein the merged pool of articles includes the third pool of top viewed articles.
(Al-Alami; [figs 5]; [pars 80-89] “As shown and described above, a variety of different ideas may be used to filter answers and views to provide the best user experience. In determining which answers are the best answers and in selecting rankings or votes for answers, many different techniques may be used. In one example, page views are used. The answer that is most frequently viewed is selected to be the best answer.”; Note that Xu teaches “identifying a third pool of [top] viewed articles from the knowledge database, wherein the merged pool of articles includes the third pool of [top] viewed articles”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald, Wai, White with the top viewed data of Al-Alami. 
Doing so would lead to providing a better output result by choosing an answer that is most frequently viewed among users (Al-Alami, pars 80-89).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Al-Alami et al. (US 2012/0130910 A1), further in view of Labutov et al. (US 2016/0111013 A1).

Regarding claim 23
	The combination of Xu, Liebald, Wai, White, Al-Alami teaches claim 22.

Xu further teaches 
identifying a fourth pool of [random] sampled articles from the knowledge database, wherein the merged pool of articles includes the fourth pool of [random] sampled articles.
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “identifies a list of available recommendations” may read on “articles”. Note that White teaches “merged pool of articles includes the fourth pool of [random] sampled articles”.);

However, the combination of Xu, Liebald, Wai, White, Al-Alami does not appear to distinctly disclose:
identifying a fourth pool of [random] sampled articles from the knowledge database, wherein the merged pool of articles includes the fourth pool of [random] sampled articles.

Labutov teaches
identifying a fourth pool of random sampled articles from the knowledge database, wherein the merged pool of articles includes the fourth pool of random sampled articles.
(Labutov; [figs 1-3]; [pars 44-53] “At step 242, the maximum number of choices K for a question Q is registered. As an example, K equals four (4) such that each question Q has an answer set comprising four (4) or less potential choices. The answer database is queried and answer sets are sampled at step 244. It is contemplated that any sampling strategy may be employed. For example, a random sampling strategy uniformly queries answers from the database at random.”; Note that combination of Xu, Liebald, Wai, White, Al-Alami teaches “identifying a fourth pool of [random] sampled articles from the knowledge database, wherein the merged pool of articles includes the fourth pool of [random] sampled articles”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald, Wai, White, Al-Alami with the random sampled data of Labutov. 
Doing so would lead to providing a uniform chances for all possible answers for a query based on a uniform random sampling (Labutov, pars 44-53).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Liebald et al. (US 2012/0143911 A1) further in view of Wai et al. (US 10,325,285 B1) further in view of White et al. (US 7,406,467 B1), further in view of Crudele et al. (US 2019/0361977 A1) further in view of Grace et al. (US 2018/0189292 A1)

Regarding claim 27
The combination of Xu, Liebald, Wai, White teaches claim 21.

Xu further teaches 
determining a set of feature [vectors using natural language processing (NLP) to construct a feature space for] the merged pool of articles;
(Xu; [figs 6-7 and 12]; [par(s) 25] “the recommendation platform can provide recommendations for virtually anything that an enterprise may desire to recommend to the target users.” [pars 165-167] “the process 1200 begins in block 1202 when a user performs some user action, for example, by clicking or selecting a UI element, entering text, or simply logging into the database system 16. In block 1204, the API 606 (for example, the custom recommendation service 722) detects a triggering event based on the user action, and in block 1206, identifies the user associated with the triggering event. The API 606 (for example, the custom audience service 724) then identifies the audiences to which the user belongs in block 1208. In block 1210, the API 606 (for example, the custom recommendation service 722) resolves any scheduling issues and otherwise ensures that the scheduling settings and policies are identified and complied with. … In some implementations, the user action in block 1202 can be an action to access a feed, for example, by selecting to navigate to the feed or by navigating to a profile page that includes the feed. In some implementations, in response, a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722.”; e.g., data related to recommendation may read on “feature”. Note that White teaches “merged pool”.)

associating positive and negative labels for the set of feature [vectors] derived from case and article [vector] associations; and
(Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740).”; [pars 169-175] “recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency.”; e.g., “generates or identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “associating positive and negative labels” since available and/or selected recommendations may correspond to a label.)

using artificial intelligence to [generate] a ranking model based at least in part on the positive and negative labels and the set of feature [vectors], wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model.
(Xu; [figs 6-7] [fig 12] “Render recommendation”; [pars 169-175] “the recommendation engine 602 also reorders the list of available recommendations such the last-served recommendation is moved to the bottom or lowest level of priority in the priority list and the second highest priority level recommendation becomes the new highest priority level recommendation. In other words, the recommendation engine 602 cycles through the list of available recommendations. In some implementations, the list of available recommendations is reordered at the target audience level. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above).”; Note that White teaches “merged pool”.).

However, the combination of Xu, Liebald, Wai, White does not appear to distinctly disclose:
determining a set of feature [vectors using natural language processing (NLP) to construct a feature space for] the merged pool of articles;
associating positive and negative labels for the set of feature [vectors] derived from case and article [vector] associations; and
using artificial intelligence to [generate] a ranking model based at least in part on the positive and negative labels and the set of feature [vectors], wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model.

Crudele teaches
determining a set of feature vectors using natural language processing (NLP) to construct a feature space for the merged pool of articles;
(Crudele, [fig(s) 2] [par(s) 14-23] “an expression corresponding to an intent to change a password may include, for example, natural language requests, phrases, or questions such as "I want to change the password of my system," "I want to modify the password," "I'd like to change the password of my account," "I need to insert a new password for my laptop," and so on. Still, there may be countless other ways in which the intent to change the password may be expressed. Further, the natural language usage of individual end-users may influence expressions of the intent, which may evolve and develop over time such as based on factors related to cultural influences, demographics, end-user age, provenance, etymology, and linguistic adaptations and developments (e.g., slang), and so on.” [par(s) 77] “This allows, for example, identification overtime of the most useful texts in TS'. In the embodiment, the distance, d(ui, text'k), for each text in TS', may be defined, for example, by representing each text and user input as a vector of terms and calculating the inner product of the vectors: d( a, b )=Sum( a, *b,).”; e.g., “set of expressions” and “natural language” along with “vector” may read on “determining a set of feature vectors using natural language processing (NLP)”. Note that the combination of Xu, White teaches “determining a set of feature [vectors using natural language processing (NLP) to construct a feature space for] the merged pool of articles”.)

associating positive and negative labels for the set of feature vectors derived from case and article vector associations; and
(Crudele, [fig(s) 2] [par(s) 14-23] “an expression corresponding to an intent to change a password may include, for example, natural language requests, phrases, or questions such as "I want to change the password of my system," "I want to modify the password," "I'd like to change the password of my account," "I need to insert a new password for my laptop," and so on. Still, there may be countless other ways in which the intent to change the password may be expressed. Further, the natural language usage of individual end-users may influence expressions of the intent, which may evolve and develop over time such as based on factors related to cultural influences, demographics, end-user age, provenance, etymology, and linguistic adaptations and developments (e.g., slang), and so on. … The updated training data may be generated based on the initial training data with respect to the initial set of expressions corresponding to the intent, where the initial set of expressions may be, for example, classified, categorized, grouped, or labeled with respect to the intent.” [par(s) 77] “This allows, for example, identification overtime of the most useful texts in TS'. In the embodiment, the distance, d(ui, text'k), for each text in TS', may be defined, for example, by representing each text and user input as a vector of terms and calculating the inner product of the vectors: d( a, b )=Sum( a, *b,).”; e.g., “set of expressions” along with “vector” may read on “set of feature vectors”. In addition, e.g., “set of expressions corresponding to the intent” and “an intent to change a password” along with “vector” may read on “case and article vector associations”. Furthermore, e.g., “expressions may be, for example, classified, categorized, grouped, or labeled with respect to the intent” along with “vector” may read on “associating positive and negative labels for the set of feature vectors”. Note that Xu teaches “associating positive and negative labels for the set of feature [vectors] derived from case and article [vector] associations”.)

using artificial intelligence to [generate] a ranking model based at least in part on the positive and negative labels and the set of feature vectors, wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model.
(Crudele, [fig(s) 2] [par(s) 14-23] “an expression corresponding to an intent to change a password may include, for example, natural language requests, phrases, or questions such as "I want to change the password of my system," "I want to modify the password," "I'd like to change the password of my account," "I need to insert a new password for my laptop," and so on. … The updated training data may be generated based on the initial training data with respect to the initial set of expressions corresponding to the intent, where the initial set of expressions may be, for example, classified, categorized, grouped, or labeled with respect to the intent.” [par(s) 77] “This allows, for example, identification overtime of the most useful texts in TS'. In the embodiment, the distance, d(ui, text'k), for each text in TS', may be defined, for example, by representing each text and user input as a vector of terms and calculating the inner product of the vectors: d(a, b )=Sum(a, *b,).”; e.g., “set of expressions” along with “vector” may read on “set of feature vectors”. Note that Xu teaches “using artificial intelligence to [generate] a ranking model based at least in part on the positive and negative labels and the set of feature [vectors], wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald, Wai, White with the association of labels for feature vectors of Crudele. 
Doing so would lead to enabling better performance by the virtual assistants in meaningfully communicating with end-users based on higher and more granular levels of understanding and interpretation of natural language.
(Crudele, [par(s) 12-18] “The performance and effectiveness of a chatbot depends on the natural language comprehension by and of which the chatbot may determine (i.e., via an NLC) variously expressed intents. Higher and more granular levels of understanding and interpretation may allow for more accurate determinations to be made, enabling better performance by the chatbot in meaningfully communicating with end-users”.)

However, the combination of Xu, Liebald, Wai, White, Crudele does not appear to distinctly disclose:
using artificial intelligence to [generate] a ranking model based at least in part on the positive and negative labels and the set of feature vectors, wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model.

Grace teaches
using artificial intelligence to generate a ranking model based at least in part on the positive and negative labels and the set of feature vectors, wherein ranking the articles comprises ranking the articles in the merged pool of articles using the ranking model.
(Grace, [fig(s) 3, 6-7] [par(s) 178-199] “the individual field scores 308 recorded for a top - k document matching a query in the ranking log 116 may be used by the training data generator 602 to generate a feature vector for the document . … a relevancy judgment for a document may specify whether a document is or is not relevant to the query. In addition, or alternatively, a relevancy judgment for a document may specify the degree of relevance (e.g., "Good," "Fair," "Bad," or "Unknown"). … Once the document ranking training data 604 is available, the document training system 608 may employ a specific learning algorithm to learn the document ranking model 612. The document ranking model 612 represents a way of combing the feature vectors, such that the output of the document ranking model 612 can predict a ground truth label in the ranking training data 604 as accurately as possible, in terms of a loss function. When a new query 110 is received by the top-k retrieval system 108, the learned ranking model 512 may be applied to sort the top-k documents identified by the top-k retrieval system 108 according to their relevance to the query, and return the corresponding ranked list to the user as a result 112 to the query 110. ”; e.g., “learning algorithm” may read on “using artificial intelligence”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Liebald, Wai, White with the ranking model generation of Grace. 
Doing so would lead to presenting the summary of the matching document with the highest or best ranking score for the most relevant matching document near the top of the user interface above the summaries for relatively less relevant matching document.
(Grace, [par(s) 3-12] “the summary of the matching document with the highest or best ranking score for the most relevant matching document may be presented near the top of the user interface above the summaries for relatively less relevant matching document”.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elwell et al. (US 8,527,814 B1) teaches multiple answers for a question. 
Dru et al. (US 2015/0302470 A1) teaches most recent answers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129